          Case 2:19-cv-00124-CKD Document 20 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       FRANK LEE DEARWESTER,                             No. 2:19-cv-0124 CKD P
12                          Plaintiff,
13              v.                                         ORDER
14       UNITED STATES OF AMERICA, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding in forma pauperis, is obligated to pay the statutory
18   filing fee of $350.00 for this action. Pursuant to that obligation, the California Department of
19   Corrections and Rehabilitation (CDCR) is required to send to the Clerk of the Court monthly
20   payments from plaintiff’s prison trust account each time the amount in the account exceeds
21   $10.00, until the statutory filing fee of $350.00 is paid in full. The amount which must be sent is
22   twenty percent of the preceding month’s income credited to plaintiff’s trust account. 28 U.S.C. §
23   1915(b)(2).
24             Plaintiff seeks relief from that order. However, plaintiff fails to point to any legal
25   authority suggesting that the court could grant such request.1 Further, plaintiff fails to allege or
26   point to any evidence suggesting that CDCR has deducted money from plaintiff’s trust account
27

28   1
         The court is not aware of any such legal authority.
                                                         1
        Case 2:19-cv-00124-CKD Document 20 Filed 05/12/20 Page 2 of 2

 1   for satisfaction of the filing fee in this case at any point when plaintiff had less than $10.00 in his

 2   trust account or otherwise violated the court’s collection order.

 3            Accordingly, IT IS HEREBY ORDERED that plaintiff’s “Motion for Relief From Partial

 4   Filing Fee . . .” (ECF No. 19) is denied.

 5   Dated: May 12, 2020
                                                        _____________________________________
 6
                                                        CAROLYN K. DELANEY
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     fear0124.ff
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
